THE COURT.
The respondent Bible Institute of Los Angeles moved to dismiss the appeal of the appellant, surviving widow of the decedent, from an order approving a corrected account current of the special administrator, on the ground that she had failed to comply with the provisions of section 953c of the Code of Civil Procedure, and Rules V and VIII of this court. At the same time the respondent moved to affirm the judgment on the ground that the appellant is not a party aggrieved by the order. On the hearing the motion to affirm was denied.
As to the motion to dismiss, an examination of the appellant’s opening brief discloses a satisfactory compliance with the code section and the rules of court. The motion to dismiss is denied.